Citation Nr: 1033711	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio. 

The Veteran was originally denied service connection for a right 
knee disability in a July 1978 rating decision.  As discussed in 
detail below, the Veteran was properly notified of this decision 
and his appeal rights.       

In April 2005, the Veteran attempted to reopen his previously 
denied claim.  His claim was denied in the above-mentioned 
November 2005 rating decision.  He has perfected an appeal.

In October 2007 and February 2010 the Board remanded the 
Veteran's claim for additional procedural and evidentiary 
development.  The case is once again before the Board. 

In June 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

As set forth in more detail below, the Veteran's claim of 
entitlement to service connection for a right knee disability is 
being reopened due to the receipt of evidence which is deemed to 
be new and material.  The reopened claim is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In July 1978, the RO denied the Veteran's claim of 
entitlement to service connection for a right knee disability.  A 
timely appeal as to that issue was not perfected.

2.  The evidence received since the July 1978 rating decision is 
new because it has not previously been submitted, and is not 
cumulative or redundant.  It is material as it relates to 
unestablished facts necessary to substantiate the claim regarding 
an in-service injury resulting in the Veteran's current right 
knee disability.  The information raises a reasonable possibility 
of substantiating the claim of service connection for a right 
knee disability.


CONCLUSIONS OF LAW

1.  The July 1978 rating decision which denied the Veteran's 
claim of entitlement to service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.1103 (2009).

2.  Since the July 1978 RO denial, new and material evidence has 
been received which serves to reopen the claim of entitlement to 
service connection for a right knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall Concerns

In October 2007, the Board remanded the issue on appeal so that a 
statement of the case could be provided to the Veteran.  This was 
accomplished in August 2009 and the Veteran perfected his appeal 
with the timely submission of his VA Form 9 in October 2009.  In 
February 2010, the Board remanded this case in order to afford 
the Veteran a hearing before a VLJ.  As noted in the 
Introduction, the Veteran was provided with such a hearing in 
June 2010.  Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) has changed the standard for processing veterans' 
claims.  The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is required 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  It 
is specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 
2003) (PVA) (without the introduction of new and material 
evidence, VA not required to provide a medical examination or 
opinion).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  The 
notice should include the basis for denial and what specific 
evidence is needed to reopen.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that the VCAA notice with regard to the 
requirements for reopening a claim was adequate.  In any event, 
because the Board is granting full benefits to reopen the claim, 
the Veteran has not been prejudiced.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran).

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
April 2005, the claim will be adjudicated by applying the revised 
section 3.156, which is set out in the paragraph immediately 
following.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis 

The "old" evidence

When the Veteran's claim of entitlement to service connection for 
a right knee disability was denied in July 1978, the record 
contained the Veteran's service treatment records and a March 
1978 X-ray report.

The Veteran's service treatment records document that he had 
right knee surgery at age 17, prior to joining the Army.  On his 
August 1972 self-report of medical history, the Veteran noted 
that he had, or previously had, swollen or painful joints and a 
trick or locked knee.  A physician reviewed the Veteran's 
comments and stated "R. knee - operated at age 17 - OK."  
During his August 1972 enlistment examination, a physician stated 
that the Veteran's lower extremities were "abnormal" and that 
while there was a three inch scar on the Veteran's right knee, he 
maintained a full range of motion in this joint.  Despite this 
abnormal clinical evaluation, his physical profile revealed 
normal lower extremities.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992) [observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service); the "L" reflects the state 
of the "lower extremities."

A November 1972 in-service consultation report documented the 
Veteran's complaints of knee pain.  The treatment record 
documented that the Veteran had a past history of right lateral 
meniscectomy.  He was diagnosed with torn knee cartilage and 
placed on a permanent medical profile of L - 2.  His September 
1974 separation examination indicated that his lower extremities 
were "normal" but maintained the L - 2 profile in light of his 
torn cartilage. 

Following service, a March 1978 X-ray report did not identify any 
abnormalities of the Veteran's right knee. 

The July 1978 rating decision

In the July 1978 rating decision, the RO observed that the 
Veteran was placed on permanent profile for his right knee 
disability several months after his enlistment into the service.  
It was further noted that "there are no other entries made with 
reference to the [Veteran's] right knee disability.  The initial 
complaint represents an exacerbation of a condition which existed 
prior to service with no aggravation shown." 

The Board notes that the record does not contain a copy of the 
letter which notified the Veteran of the July 1978 rating 
decision.  However, the claims folder does contain a VA Form 51-
523 which indicates that the RO sent the Veteran a letter 
informing him of the rating decision in July 1978.  This record 
documents that the Veteran was informed that his claim was denied 
because "the evidence show[ed] that [his] right knee condition 
existed prior to [his] military service and was not aggravated by 
military service."   The Veteran has never asserted that the RO 
failed to notify him of this rating decision and the record 
indicates that a notice letter was prepared and mailed to the 
Veteran's most recent address of record.  While the VA Form 21-
523 does not confirm that the Veteran received notice of 
appellate rights along with this letter, the Board assumes that 
VA properly provided notice (because such notice is regularly 
enclosed with these letters and no clear and convincing evidence 
has been submitted to the contrary in this case).  See Mindenhall 
v. Brown, 7 Vet. App. 271 (1994).  In any case, the Veteran did 
not file a notice of disagreement and therefore the July 1978 
rating decision became final. 

In April 2005, the Veteran requested that his claim be reopened.  
After the RO denied the Veteran's claim to reopen in the November 
2005 rating decision, this appeal followed.  

Additionally received evidence will be discussed below.

Analysis

The July 1978 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  As explained 
above, the Veteran's claim of entitlement to service connection 
for a right knee disability may only be reopened if new and 
material evidence is received.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after July 1978] raises a reasonable possibility 
of substantiating the Veteran's claim. 

The evidence associated with the Veteran's claims folder since 
July 1978 includes VA treatment records, private treatment 
records, records from the Social Security Administration and the 
Veteran's June 2010 hearing transcript. 

In an undated letter, R.M., D.C. stated that the Veteran's 
enlistment examination revealed that he entered service with a 
normal musculoskeletal system.  It was observed that the Veteran 
was diagnosed with torn cartilage in service and that he 
currently has degenerative joint disease of the right knee.  Dr. 
R.M. opined that the Veteran's "knee injury occurred in the 
service."   In a March 2006 statement, Dr. R.M. stated that the 
Veteran has advanced degenerative joint disease of the right knee 
and that "conditions of this nature at his age generally result 
from past injuries causing joint dysfunction then premature wear 
and tear."

In a statement received by VA in September 2007, M.J.A., M.D. 
stated that the Veteran has "arthritis in his right knee with a 
previous partial medial menisectomy [and] cartilaginous changes 
involving the medical and patella-femoral joint compartments."  
Dr. M.J.A. further stated that the extent of the Veteran's 
degenerative joint disease suggests that he suffered repeated 
trauma and overuse early in his life, because "it takes decades 
to develop this kind of damage to ones joints."  It was noted 
that the Veteran did sustain trauma to his right knee during 
service and that there "appears to be a seamless transgression 
from military life to civilian life [with] the same problems 
persisting." 

These medical opinions are new in that they were not of record at 
the time of the July 1978 RO denial of service connection for a 
right knee disability.  The evidence is material because it 
suggests that the Veteran entered service without a preexisting 
right knee disability and that his current disability is related 
to his in-service injury.  The Board therefore finds that this 
new evidence is new, is material, and relates to a previously 
unestablished fact necessary to substantiate the claim.

Conclusion

For reasons stated above, the Board concludes that the claim of 
entitlement to service connection for a right knee disability is 
reopened.  The claim is being remanded for additional evidentiary 
development as explained in greater detail below.  

Additional comment

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In particular, the standard of 
review changes at this point.  In particular, the Justus 
presumption of credibility no longer attaches.  

For the reasons explained in the remand section below, the Board 
finds that additional development is necessary before it may 
proceed to a decision on the merits of the reopened claim for 
service connection for a right knee disability.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability is 
reopened.  To that extent only, the appeal is allowed. 


REMAND

The evidence of record indicates that the Veteran underwent a 
right lateral meniscectomy prior to his enlistment.  Records from 
this surgery have not been associated with the Veteran's claims 
folder.  Such records, if available, would be useful in 
adjudication of the appeal.  See 38 U.S.C.A. § 5103A(b) (West 
2002).

As described above, there is now of record evidence, in the form 
of the statements from Drs. R.M. and M.J.A. which indicate that 
the Veteran's right knee disability is related to his military 
service.  These reports, while sufficient to reopen the claim, 
are not sufficient to allow the claim.  Specifically, while Dr. 
M.J.A. observed that the Veteran injured his knee during service 
and that "repeated trauma and overuse early in his life" have 
caused his current disability, he does not comment on the impact, 
if any, of the right knee injuries the Veteran sustained prior to 
his enlistment or his pre-service lateral meniscectomy.  
Similarly, while Dr. R.M. stated that the Veteran entered service 
with a normal musculoskeletal system, his statements do not 
describe the right knee scar that was observed on the Veteran's 
entrance examination or his prior right knee surgery. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the Veteran had a right knee disability 
at the time of his enlistment and, if so, whether this disability 
was aggravated during his military service, or, if the Veteran 
did not have a pre-existing disability, whether his in-service 
right knee injury is related to his current right knee 
disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he submit, or authorize VA to 
obtain, the treatment records surrounding the 
right knee surgery the Veteran underwent 
prior to his enlistment.  The Veteran should 
also be requested to identify or submit any 
recent medical examination, hospitalization 
or treatment records pertaining to his right 
knee disability.  Any records so identified 
and obtained should be associated with the 
Veteran's VA claims folder.

2.  VBA should arrange for a heath care 
provider with appropriate experience to 
review the Veteran's VA claims folders and 
provide an opinion, with supporting 
rationale, as to whether clear and 
unmistakable evidence establishes that the 
Veteran had a right knee disability at the 
time of his enlistment and, if so, whether 
clear and unmistakable evidence establishes 
that such disability was aggravated during 
service.  If the Veteran is found not to have 
had a pre-existing disability at the time of 
his enlistment, the examiner should provide 
an opinion, with supporting rationale, as to 
whether it is at least as likely as not that 
the Veteran's current right knee disability 
is etiologically related to his military 
service.  Any such opinion should be 
associated with the Veteran's VA claims 
folder. 

3.  VBA should then adjudicate the reopened 
claim of entitlement to service connection 
for a right knee disability.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


